          Case 1:18-cr-00561-VM Document 39 Filed 11/27/19 Page 1 of 1




                                        The Law Office ttf
                                     Bertram C. Okpokwasi                                    •·A; , /I f'H ,En
                                        121 Newark Avenue, Suite 518
                                                                                   I   ,..
                                                                                             .r li3/i't
                                                                                       •t
                                            Jersey City, NJ. 07302   "
                                          Telephone: (201) 771-0394
                                             Fax: (201) 839-3352       l.,_.
Bertram C. Okpokwasili, Esq.*                                                 rI
Email: Bertram@bcolawfirm.com

* Member of the New York Bar and New Jersey Bar

BYECF                                                                         ~ovember 27, 2019
                                                                              !
The Honorable Victor Marrero
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007
                                                                          '
                  Re: United States of America v. Edgar Salvador Rodriguez
                                Docket No. 1:18-cr-00561-VM

Dear Judge Marrerp,

        Defense counsel respectfully submits this request to the ¢curt to adjourn the December
06, 2019 sentence date in the above referenced matter to a time in February or a date soon
thereafter that is convenient for the Court's schedule. The reason'for this request is that Defense
counsel requests additional time to consult with client at the MDC in preparation for sentencing.
AUSA Robert Sobelman on behalf of the Government, consents to this request. Should the Court
have any questions or require additional information please contact me.
                                                                Ryspectfully,
                                                                      \


                                                                    /s/BCO

                                                                   Bertram C. Okpokwasili, Esq.
CC: AUSA Robert B. Sobelman (ECF)




                                                    ~ herein is rescheduled to _'3_:f
                                                                                               £4ar
                                                    Request GRANTED. The sentencing of defcndan,t
                                                                                              ___::f_.{!:!Z.
                                                                                                     _____ ,
                                                    ~cr,H.
                                                    SO ORDERED.
